     Case 3:18-cv-16500-BRM-DEA Document 10-1 Filed 06/05/19 Page 1 of 1 PageID: 104

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 100.35.53.53

ISP: Verizon Internet Services
Physical Location: Somerset, NJ



Hit Date UTC          File Hash                                           Title
01/07/2019 03:03:12   FB84F005B198570DEBC57B02B615249FA6C669E2            Fashion Show Fucking

12/18/2018 05:42:14   270330701EEC1161D7229136BB938DA1D8ABDF55            18 Year Old Models First Time
                                                                          Threesome

12/18/2018 05:40:54   1A9D4E8C411AFD56DEA2EDF8D436529088D11C22            Purely Perfect Pink

12/10/2018 07:07:43   E52CD0535018BED62F50F3AF807E3751587F8E27            Sexy Movies Cum Inside

10/21/2018 05:44:07   8B13C0643AF97C46E7B33AB5FDB77B04E2E5F117            Sex With Gymnasts

10/21/2018 05:41:53   BCC6142F2347A53D8491834CCD2AE9C8DF7E816A            A Walk To Remember

08/19/2018 03:59:20   9813E1636AC496680E1120A32C18480590EFD2B0            Threeway Strip Poker

08/19/2018 03:28:51   92E4719DFF94BA84A5FD9EE0BEFD529730635A76            Hot Office Sex

07/26/2018 01:36:09   40C4DBCA9FD987613EA49BB71233369C1172974A            Sunset Love

07/25/2018 11:26:59   27E955743A676CCB05D14BCFDA8FB51AFB2B2734            The Morning After

07/25/2018 11:16:38   7F82BD81B5ABABB4B01B41EA0F35B8A93F8BC7C6            Summertime Sex

07/25/2018 10:58:29   F8D11A4D5C5BB3A07DCBB5E150E9E040DFF6E319            Moving Day Sex


Total Statutory Claims Against Defendant: 12




                                                  EXHIBIT A
CNJ789
